Citation Nr: 1510939	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, bilaterally.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, bilaterally.

6.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran had active military service from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On October 30, 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with his Virtual VA file.  


FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision, the Veteran died.

CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  But see 38 U.S.C.A. § 5121A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  (His death was on January [redacted], 2015, according to information provided to VA by the Social Security Administration, notice of which has been associated with his VBMS file.)  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2014).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008); As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO.  38 C.F.R. § 20.1302 (2014)


ORDER

The appeal is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


